Citation Nr: 0003632	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to secondary service connection for a right 
ankle/foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from December 1975 
to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 rating decision which, in pertinent part, 
denied primary and secondary service connection for a right 
ankle disorder.  A notice of disagreement (NOD) as to that 
adverse determination was received in December 1997.  In the 
NOD, the veteran also claimed compensation benefits for a 
right ankle disorder pursuant to the provisions of 38 
U.S.C.A. § 1151.  A statement of the case (SOC), issued in 
January 1998, addressed the issue of service connection for a 
right ankle disorder.  A formal appeal as to the denial of 
service connection for a right ankle disorder was received in 
January 1998.

In January 1999, the RO entered a rating decision which, in 
pertinent part, denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right ankle disorder.  
The veteran was notified of that adverse determination by 
letter in January 1999, but did not then file an NOD.  

A hearing was held at the RO in November 1999 before the 
undersigned Member of the Board.  At a prehearing conference, 
it was clarified that the claim for service connection for a 
right ankle disorder was sought exclusively on the basis that 
the veteran's service-connected right and left knee disorders 
had resulted in the right ankle disorder.  Accordingly, the 
title page lists the issue as secondary service connection 
for a right ankle disorder.  

Further, at the travel board hearing, the appellant submitted 
an NOD as to the RO's denial of section 1151 benefits.  In 
the NOD, the appellant advised that he did not expect Board 
action currently on the section 1151 benefits claim.  He 
indicated that he wanted his current appeal to be certified 
to the Board prior to further handling of the section 1151 
claim.  It is noted that the submission of the NOD initiates 
an appeal with respect to the RO's denial of section 1151 
benefits, and requires that the RO issue a statement of the 
case on the issue.  Accordingly, the Board refers the issue 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right ankle disorder 
to the RO for any action deemed consistent with the 
procedural posture of that issue.  


REMAND

At the November 1999 travel board hearing, the veteran stated 
that he had been informed by VA physicians in 1996 and in 
1998 that his service-connected right knee disorder had 
produced his right ankle disorder.  He identified a Dr. 
Nieves as the physician who, in 1996, had reportedly 
mentioned a relationship between the service-connected right 
knee disorder and the right ankle disorder.  He stated that 
he could not name the other physician who, in 1998, also 
reportedly mentioned a relationship between the service-
connected right knee disorder and the right ankle disorder.

A review of VA medical records, dated from 1994 through 1998, 
discloses that the veteran was treated for several disorders 
not the subjects of this appeal.  Additionally, he was 
treated by the podiatry service for bilateral degenerative 
arthritis of the knees and for bilateral foot disorders, 
especially for a right foot hallux valgus deformity.  He 
underwent a right foot distal osteotomy (bunionectomy) in 
June 1996.  One of his treating podiatrists was a Dr. Vanessa 
Nieves.  He also received continuing treatment from a Dr. 
Joseph Green.  There is of record no written opinion from Dr. 
Nieves or Dr. Green as to the etiology of the veteran's right 
ankle/foot disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held if there is something in the record to 
suggest that evidence exists which could make the veteran's 
claim well-grounded, VA has the duty to inform the veteran of 
his right to submit that evidence.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Based on the evidence now of record, the 
veteran's claim is not well-grounded.  However, insofar as 
the veteran has indicated in his hearing testimony that a VA 
physician may provide a link between the his service-
connected bilateral knee disorder and the development of his 
current right ankle/foot disorder, and thereby well-ground 
his claim, further development is warranted.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  If it is determined that Dr. Green 
and Dr. Nieves are employed at the VA 
medical facility, in East Orange, New 
Jersey, the RO should contact each of 
them and ascertain whether either of them 
ever told the veteran or are otherwise of 
the opinion that one or both of his 
service-connected knee disorders either 
caused or resulted in an increase in 
severity of any current right ankle/foot 
disorder.  

2.  If either Dr. Nieves or Dr. Green is 
no longer employed at a VA facility in 
East Orange, New Jersey, the RO should 
determine where the physician is now 
located, to the extent that this may be 
possible.  The RO should then attempt to 
obtain the same responses to the above 
questions(s) as requested in the numbered 
paragraph one, above.

3.  If either podiatrist offers what the 
RO considers to be an affirmative 
response to the question(s) posed above, 
and, in so doing, well-grounds the claim, 
the veteran should be accorded a 
comprehensive VA orthopedic examination 
to ascertain the etiology of the 
veteran's right ankle/foot disorder.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review this remand order and the complete 
claims folder prior to the examination 
and must state in his/her report that the 
claims folder has been reviewed.  After a 
review of the medical record, the 
physician should answer the following 
question(s):  (1)  Is it is at least as 
likely as not that the service-connected 
bilateral knee disorder caused the 
veteran's current right ankle/foot 
disorder?  If the physician determines 
that no causal relationship exists 
between the service-connected bilateral 
knee disorder and the right ankle/foot 
disorder, the physician must then answer 
the following question:  (2)  Is it at 
least as likely as not that the service-
connected bilateral knee disorder 
produced an increase in severity of the 
right ankle/foot disorder?  

4.  Following completion of the 
foregoing, the RO should then review the 
record and readjudicate the issue on 
appeal.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time.  Thereafter, the 
case should be returned to the Board, if 
in order.  The appellant need take no 
action unless otherwise notified.  The 
purpose of this remand is to procure 
clarifying information and to comply with 
a precedent decision of the Court.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


